DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hourglass shape network based semantic segmentation for high resolution aerial imagery, by Liu et al (IDS document) in view of Yang et al (US 10,096,1250.  
With respect to claim 1, Liu discloses defining an hourglass neural network model, (see Abstract) which comprises:

However, Liu fails to explicitly disclose [a contextual convolution operation configured to generate one or more reconstruction layers, wherein the contextual convolution operation includes establishing, for each of the one or more reconstruction layers], a skip connection between the bottleneck layer and the reconstruction layer; and [receiving or acquiring a dataset]; and training the hourglass neural network model [using the dataset], as claimed.
Yang in the same field teaches [a contextual convolution operation configured to generate one or more reconstruction layers, wherein the contextual convolution operation includes establishing, for each of the one or more reconstruction layers], (see figure 3, the decoder i.e. for the pose reconstruction using a convolutional network “contextual convolution operation”, and col. 7, lines 2-6 for hourglass network and col. 7, lines 24-25 for decoder with upsampling layers), a skip connection between the bottleneck layer and the reconstruction layer; and [receiving or acquiring a dataset], (see col. 5, lines 57-60, receiving images from an image dataset); and training the hourglass neural network model [using the dataset], (see col. 5, lines 55-60, training the neural network using images from a dataset), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of image analysis using hourglass network.  The teaching of use a contextual convolution operation that utilizes the images from a dataset in order to train a network can be incorporated in to the Liu’s system as the training is required (see Liu section 3.2 training strategy) for modification and this modification yields a system that utilizes the prior images to train for more accurate results in the future.  

With respect to claim 2, combination of Liu and Yang further discloses deploying the trained hourglass neural network model using an input image or dataset representing an image, (see Yang col. 5, lines 55-60, training the neural network using images from a dataset, and col. 7, lines 2-6 for hourglass network), as claimed.  

With respect to claim 3, combination of Liu and Yang further discloses the contextual convolution operation includes merging information from layers with different receptive fields, (see Liu figure 3, and Yang figure 4, the skip arrows from encoder 420, 430, 440, 450, 460, is fed in to the respective decoder side in to 425, 435, 445, 455 and 465, col. 7, lines 46-49 wherein the skip connections carries information from a particular encoder layer to particular decoder layer) as claimed.

With respect to claim 4, combination of Liu and Yang further discloses the contextual convolution operation is applied from the bottleneck layer to at least one reconstruction layer, (see Yang figure 4 and col. 7, lines 46-49 wherein the skip connections carries information from a particular encoder layer to particular decoder layer) as claimed.

With respect to claim 8, combination of Liu and Yang further discloses wherein the dataset includes data representing a plurality of images, (see Yang col. 5, lines 55-60, training the neural network using images from a dataset), as claimed.  

With respect to claim 9, combination of Liu and Yang further discloses the contextual convolution operation further includes establishing, for each of the one or more reconstruction layers, one or more skip connections between the reconstruction layer and a prior reconstruction layer, (see Yang figure 4 and col. 7, lines 46-49 wherein the skip connections carries information from a particular encoder layer to particular decoder layer), as claimed.  

Claims 10 and 14 are rejected for the same reasons as set forth in the rejections for claim 1, because claims 10 and 14 are claiming subject matter of similar scope as claimed in claim 1.   

Claims 11, 12 and 13 are rejected for the same reasons as set forth in the rejections for claims 9, 3 and 5, because claims 11, 12 and 13 are claiming subject matter of similar scope as claimed in claims 9, 3 and 5.   

Claim 15 is rejected for the same reasons as set forth in the rejections for claim 9, because claim 15 is claiming subject matter of similar scope as claimed in claim 9.   

Allowable Subject Matter
Claims 5-7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663